Name: Council Regulation (EEC) No 547/87 of 23 February 1987 amending Regulation (EEC) No 1698/85 imposing a definitive duty on imports of electronic typewriters originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 2. 87 Official Journal of the European Communities No L 56/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 547/87 of 23 February 1987 amending Regulation (EEC) No 1698/85 imposing a definitive duty on imports of electronic typewriters originating in Japan Regulation (EEC) No 1698/85 should be amended accordingly, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (3) of Regulation (EEC) No 1698/85 is hereby replaced by the following : '3 . The duty shall not apply to the following models manufactured by the following companies :  Brother Industries Ltd : EP 20 , EP 22, EP 41 , EP 43, EP 44, TC 600, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Community ('), and in particular Article 12 thereof, Having regard to the proposal submitted by the Commis ­ sion after consultation within the Advisory Committee as provided for under the above Regulation, Whereas : ( 1 ) The Council , by Regulation (EEC) No 1698/85 (2), imposed a definitive anti-dumping duty on imports of electronic typewriters originating in Japan and at the same time excluded from this duty certain small-size electronic typewriters because they fell into a different category from those produced in the Community. In addition, by Regulations (EEC) No 3002/85 (3) and No 2127/86 (4), the Council excluded, for the same reasons, additional models from the scope of the duty. (2) Subsequently the following new models were found not to be comparable with any electronic type ­ writers produced in the Community :  Canon : S 61 (Typestar 6 II),  Epson : 'Word Bank'. (3) Consequently, these models should be excluded from the scope of the anti-dumping duty and  Canon Inc . : S 10 (Typemate 10), S 50 (Typestar 5), S 51 (Typestar 5), S 50R (Typestar 5R), S 60 (Typestar 6), S 61 (Typestar 6 II), S 70 (Typestar 7),  Casio Computer Co. Ltd : CW 10, CW 11 , CW 20, CW 21 , CW 25,  Epson : "Word Bank",  Matsushita (Panasonic) : RK-H 500,  Sharp Corporation : PA 950, PA 1000,  Silver Seiko Ltd : EXD 10 (Tescomate 55), EXD 15 (Tescomate/Tescomatic X 77).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 201 , 30 . 7. 1984, p . 1 . (2 OJ No L 163, 22. 6 . 1985, p . 1 . (3) OJ No L 288, 30 . 10 . 1985, p. 5 . (4 OJ No L 187, 9 . 7 . 1986, p. 3 .